 

 

COMPOSITE
EXHIBIT 8
(File Under Seal)

 

 
 

mas} te their correct aoldress :
and called Post o ice +o mate |
Suve oll Gute marl will be Sem to tan

 

@®D ~L Schneduteol tHe calle Compare,

+o came On Thurs Bay, “has is Vem
Soonest a.ppeintment. Ghislaine asked
me to make appointment: P<cause
he TV in Ynre’ Bive Room does not
Get aA Clear Tecephon.

@) SHOTESE Company uriLt Comes

CARLY THURSDAY TS MerisviKe
euurere NExr To GHISZ Aine ‘S

DPESK.. THE SHUTTER wile NOT
ROL Down) BE

Wie

MALE S0ke

eee

 

 

 

rey E. Epstein

 

§A02969

 

 

GIUFFRE001523
 

LIMPORTANT MESSAGE | IMPORTANT MESSAGE

 

 

 

 

 

 

 
 

4 TT
ron 2 Coe Raa : FOR SE
| fo dl. tinaaiae - som AM,
DATE Oi TIME 2 Subir DA Gt fF LE ‘MM,

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M_- M

no a
— gf — A Ex
TELEPHONED PLEASE CALL Po TELEPHONED 7} PLEASE CALL |
CAME TO SEE You WILL CALL AGAIN . GAME TO SEE YOU WILL CALL AGAIN

WANTS TO SEE You RUSH WANTS TO SEE YOU RUSH

-AETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR GALL SPECIAL ATTENTION

 

 

 

 

 

 

 

 

 

nesses ———_—_eoe cbc ___ MESSAGE

mars fel? tie pobautk

 

 

 

 

 

 

 

| SIGNED (aid

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1184

IMPORTANT MESSAGE | /LIMPORTANT MESSAGE |
re ‘ron Gee! ron__). &
. 7 AM.
“e DATE TIME: Pu F oare_O 4/9 of, Tedd be pM,
> M - ‘ —~ tM. _—
= OF OF. . — |}
a . | iia AREACODE NUMBER EXTENSION . ee a
> 4 TELEPHONED PLEASE.CALE Tl -EFELEPHONED i [PLEASE GAL fe
"we. .  }[camevosee you WILL CALL AGAIN {{CAMETOSEE YOU | [WILCALLAGAR | f
Sp _ | [wants to see vou RUSH | fesntsto see vou | frusu
> | RETURNED QUA CALL SPECIAL ATTENTION f ; -RETURNED YOUR CALL SPECIAL ATTENTION
® nesend Ahi ty LD ani Message Alf U6 Kaew |} :
id Po LWE Rey SO sheer ff SHE Sitter ReiwrG | 2
2 " flex dics ;
° . OT iG in :
Y Ov? ,
: . SA001456 5
PL my ie.

 

GIUFFRE00 1427

 
 

 

 

 

IMPORTANT MESSAGE

cont?) p FP Spe 8
ne fa f itd AM
, a LO o TIME &. ie <P.

DATE =

 

 

 

 

 

 

 

 

M

OF.

PHONES

MOBILE

TELEPHONED PLEASE CALL ,
CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH

RETURNED YOUR CALL] — 4 SPECIAL ATTENTION

 

 

 

 

 

 

gf f
MESSAGE xO Veed paeetes

 

 

 

 

 

 

SIGNED. a

 

} }TELEPHONED

 

IMPORTANT MESSAGE

 

 

 

   
 

- 7a
fry fivjein f

watt A 3D </ . wry AM.

TIME 2 PM

 

OF.

PHONE! 34.
ee CE

 

*

PLEASE GALL

 

 

SAME TO SEE YOU

WILL CALL AGAIN

 

WANTS TO SEE YOU

RUSH

 

 

 

RETURNED YOUR CALL

 

SPECIAL ATTENTION

 

 

 

 

MESSAGE

 

 

 

 

 

 

 

SIGNED.

1184

 

 

 

 

 

-[ IMPORTANT MESSAGE
ron 2th 22S fe EG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE

 

 

ron__/22 fA he Fe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
   
 
 

pe Rega ae

Ta meee rae

 

tes ate

ates

 

 

 

 

 

 

; AM. 7 “1? AMM.
DATE TIME_, PM. DATE SLELOF me 522 7 PM
Td " “ —
oF OF.
PHONES PHONES
MOBILE tk MOBIL E-
TELEPHONED PLEASE CALL | TELEPHONED 7_|/PLEASE CALL
CAME TO SEE YOU WILL GALL AGAIN *"y | GAME TG SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH e WANTS TO SEE YOU RUSH
RETUANED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE * MESSAGE
t
re
SA02827
j__
SrGNED, —_, = co SIGNED.
og

 

GIUFFRE001451

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

a —— =
3 ; IMPORTANT MESSAGE IMPORTANT MESSAGE
me fron A ton MS, MAXWELL,
i oO ; ,
ay; | Date rte CA pare GAL aS fo rue 655. Git)
ao i iM atfhe >| | ws
a OF. Cok: af Poa k. 5 OF hom *
a
“a TELEPHONED PLEASE CALL [TELEPHONED PLEASE CALL
we CAME TO SEE YOU WILL CALL AGAIN | CAME TO SEE YOU WILL CALL AGAIN
2 WANTS TO SEE YOU AusH WANTS TO SEE YOU RUSH
3% : | [RETURNED YOUR CALL| [SPECIAL ATTENTION RETURNED YOUR CALL] _ | SPECIAL ATTENTION
e : | MESSAGE message RETURNIN Your CrtL
re |
r2 :
[3
ie
Le i SIGNED. at : SIGNED . in
te ‘ aa
is LIMPORTANT MESSAGE IMPORTANT MESSAGE |
ls | | For | pon debra
La amt; 7 {AM
im = |o TIME en TIME LPM
: | “OF _ > | oF
| ee) |.
2 | | | MOBILE
wee TELEPHONED PLEASE CALL ‘Se]i 2 | | TEvEPHONED PLEASE CALL
Ls % | | {CAMETO SEE You WILL CALL AGAIN | | [OAMETO SEE you WILL CALL AGAIN
|. | PWANTS-T0 SEE YOU RUSH ‘+1 | TWANTS To SEE you RUSH
| | [RETURNED Your‘caLL|”{/SPEGIAL ATTENTION ‘|: | FRetuanen vourcaui | [[sPEciaL ATTENTION
| ; .
Le | Message . 7 wessace LOO lo. Inelofial To
I | Anave WS Conte Fo
a : Vain beacin Sterley, Yo Ales
oe ; Ynece al nclo Yer Mee.
-|, |—+-— $A02830
SIGNED: : I: 1 Lsicnép___—
— wail eviandhass

 

GIUFFRE001454

CS oot | ee oct

a
Ob Oooo TTT TSO OSS

SOD

8080.

les
®

‘SB 8

EELSTSSSSUS EEN SS

PR ne eee re ee

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE | IMPORTANT MESSAGE
FOR OS) 21} 64 a HR Erst& in | .
DA For Me _EPSTEN 23 pM i [ oar TIME 30° PM.
Mu i _ ~
OF, OF. ‘ :
coe
MOBILE : MOBILE
TELEPHONED PLEASE CALL TELEPHONED ye R PLEASE CALL
CAME TO SEE You WILL CALL AGAIN i GAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH ; WANTS FO SEE YOU RUSH .
RETURNED YOUR CALL SPEGIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION
wessace_* PLEASE CALL ME" |: | vesssoe

- * pL CALL
a z
: £ Acie
SIGNED ste & SIGNED ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|| IMPORTANT MESSAGE | | ' IMPORTANT MESSAGE
FOR MR EPSTEIN : 7 For O5falos ) , —
OSf >! pa LOMRECSE I inte [2 ae BY
t, Soe a & :
MM
"TELEPHONED “ll PLEASE CALL iw 4 TELEPHONED - v* | PLEASE CALE ”
CAME TO SEE YOU WILL CALL AGAIN "| [CAME TO SEE YoU WILL CALL AGAIN
Z8N8'TO SEE YOU RUSH ; | [WANTS TO SEE You RUSH
[RETURNED YOUR caL.| | SPECIAL ATTENTION | [RETurNep vour cats | [SPECIAL ATTENTION
\ an i
MESSAGE ‘CAE D * 1) | Message .
: CALLED
i CALL BACK" j 7
+ : i
moe $A02833
SIGNED Sr  T stenen 2
Sm 4

GIUFFRE001457

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

Ca 7

eS IMPORTANT MESSAGE IMPORTANT MESSAGE

3 | ron YOLK CO LN | con 6G [0s/om

L@ | jon ue Bt: | weEOR MR ERSTE Ne 7:44 Be

(3 cot Crsiai Oe '

re: fo called MS. MAXWELL

(9 : | PHONEY PHONES
oy MOBILE. - MOBILE

re : TELEPHONED PLEASE CALL ! 4 FTELEPHONED - T PLEASE CALL

re : CAME TO SEE YOU WILL CALL AGAIN CAME TO SEE YOU WILL CALL AGAIN

3 * | [wants 10 SEE You RUSH : | [wants To see vou RUSH

re RETURNED YOUR CALL SPECIAL ATTENTION : RETURNED YOUR CALL SPECIAL ATTENTION

3 | yesaace message CALLE D uT Not

ee - | VERY tmpoReTEnT *

[5 :

Ly :

iS

es

3 7

| 3: SIGNED. ie 1 — SIGNED K . in

[25

2 |

(> ' | [IMPORTANT MESSAGE |. IMPORTANT MESSAGE

[2 . FOR Mr EPSTEIN : ‘FOR. MR ‘ EPSTEIN

Ls bar (061M fO4 met 48 OF ; : crue 8:57 pine

Ce a —

la, : | new ya

(st +f Mose i | MOBILE :

[i ' | [TELEPHONED v | PLease CALL Vi]: | [reverHonep Ne” | PLEASE CALL

% | -[Plcametosce vou [| — j|WILLCALLAGAIN | | [CAME To SEE You WILL GALL AGAIN

Le i | TWwanTs To SEE You GSH: ., | WANs To see You RUSH

Ls i - | FRETURNED YOUR CALL] [SPECIAL ATTENTION "| Prerurwen vour cain |" [SPECIAL ATTENTION
ae \

eB | | MESSAGE CALL BNCK , J | MEssace ——

i | [le a . WILL BE” Coming #T

La | \ . AMGerOpAY

Be -

‘pe SA02836 L
ey . sianeD: A = . ° } SIGNED. : : art

GIUFFRE001460

Ree nn eneatnncindiitede on pti om negate capone

 
yt
\:

& &

Tyy

Epa eit
BoeddOadaD

oe

‘Tenet

DOGES CEES OS GSS

ne tee teen ee ne ee ak

SSSSTVTTSTTTT

Shor

 

 

 

wee me ign

 

DATE

M

IMPORTANT MESSAGE
i __

TIME

 

AM.
P.M.

 

OF.

  
 

 

MOBILE.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OF

IMPORTANT MESSAGE +

FOR Pe

Alte
DATE ele E> SCO He ye SSL Be
M

 

<a
MOBILE. 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TELEPHONED PLEASE CALL TELEPHONED "1 PLEASE CALL
GAME TO SEE YOU WILL GALL AGAIN CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION . FRETURNED YOUR CALL SPECIAL ATTENTION
_ | MESSAGE MESSAGE age
Cadce dd. SAYING
fete OnE Calter
a
Fiicet fALAM BFacH
am fe,
SIGNED: 1184 SIGNED. 1184

 

 

 

 

 

 

 

DATE

M

 

 

TIME *

[Tiveoe ESSAGE | |
FOR

PM.

 

OF

 

Y PHONES

MOBILE.

 

 

TELEPHONED

" 1 PLEASE CALL

 

CAME TO SEE YOU "

WILL CALL AGAIN ©

 

WANTS TO SEE YOU

AUSH

 

 

RETURNED YOUR CALL

 

 

SPECIAL ATTENTION

 

 

 

MESSAGE

 

f sf l
Wi Pe Pi

 

BS 30

 

 

 

 

‘ SIGNED,

| DATE

 

 

‘TEIMPORTANT MESSAGE

 

 

FOR tH

Mt

or He>- exo

fe, SF

TIME

ete,

 

AM.
BM.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHONES
MOBILE .
TELEPHONED PPLEASE CALL
GAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU AUSH
| RETURNED YOUR CAEL SPECIAL ATTENTION
MESSAGE
_ ;
Kt
§402837
SIGNED

 

 

 

 

 

 

 

GIUFFRE001461

 
—
(

60050505

006;

85066

OOdB6

e

SFG

ved’

Boe

4

vb,

SORRSESEEES

 

 

4 MOBLE—=—

 

 

 

 

IMPORTANT MESSAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TELEPHONED

  
 

 

  

” | PLEASE CALL

 
     
    
      
 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

} SIGNED

 

 

 

 

vare 1} 4 ) On -

‘i

2

 

 

 

PLEASE CALL
CAME TO SEE YOU WILL CALLAGAIN
WANTS 70 SEE YOU RUSH '
RETURNED YOUR CALL SPECIAL ATTENTION

 

 

 

 

 

 

 

"Peoer

SHE Is WORKING
Home .TOPKRY

FL CACC THE ABOVE

ASAP

* e

 

 

 

 

 

 

 

 

  

TELEPHONED ~ <7 PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN GAME TO SEE YOU WILL GALL AGAIN
WANTS TG SEE YOU RUSH WANTS TO SEE YOU RUSH
RETURNED YOUR CALL |- |] SPECIAL ATTENTION RETURNED-YOUR CALL SPECIAL ATTENTION
“MESSAGE - | MESSAGE
Catt ey. weer” ae .
— en
. oy . ‘ of pr ™ i be
ut =
th we
: ae
: J. SIGNED. Pe SIGNED. ia
- |] IMPORTANT MESSAGE IMPORTANT MESSAGE
* | For anes EES E WN an
AM. Py on fu. :
— TIME ld ab Ravit | DATES i rime bE By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

us Hd Ay bE tt
OF oe
MOBILE : :
TELEPHONED LU TPLEASE CALL |”
GAME TOSEE YOU f[ =] WALL CALL AGAIN:
J WANTS TO SEE You RUSH
Jp | BETUANED YOUR CALL SPECIAL ATTENTION
wesaoe—__—-
“please (Chit
WHEN: fi ols Ble
S
SA02840
SIGNED iiss,

 

 

 

 

GIUFFRE00 1464

 
 

 

 

a
{

SUT

 

 

 

 

 

i | [IMPORTANT MESSAGE | IMPORTANT MESSAGE

| ron UR EPSTEIN
ejaodaie ore 223% ME ore yee

M

———— OF
, | MOBILE MOBILE :
; |[reerHonen. |. -feLeasE CALL TELEPHONED | y“{PLEASE CALL 7

CAME TO SEE YOU WILL CALL AGAIN - i CAME TO SEE YOU WILL GALL AGAIN
WANTS TO SEE YOU RUSH . WANTS TO SEE YOU RUSH ; }

REWUANED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION

PL CALL | MESSAGE

 

 

       
 
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MESSAGE

}Catte ® i
# “

~
yo

+
4a,

 

ai
—;

¥
@

 

 

 

 

 

 

 

 

2
o 2
ry
rs
by

 

 

 

1154

 

SIGNED bl SIGNED.

| | [IMPORTANT MESSAGE] | 1, | [IMPORTANT MESSAGE
«| Fon | | ron WR. CRSTEIN

nave L1G) CH me tO. 3b Baas pare L1G | 04 me 50 Be
M g Alay ee &

Ma

ht - oe

OF
PH ‘ PHONES --
MOBI MOBILE

TELEPHONED }/’|| PLEASE CALL A : | | TELEPHONED i | PLEASE CALL ve
CAME TO SEE YOU WILL CALL AGAIN _ + 7 | GAME TO SEE YOU WILL CALL AGAIN i

WANTS TO SEE YOU AUSH ay WANTS TO SEE YOU RUSH
| PRETURNED YOUR CALL SPECIAL ATTENTION ’ ft -  PRETURNED YOUR CALL SPECIAL ATTENTION

. HE IS WORKING -| : a :
Wi a MESSAGE
ROMGE GARE 0 Dy KORA £4@N TUESDAY
fl ;

A Reve

 

YHOO

eM
in nn tol

 

 

e4F
ht
wa

 

 

©

 

 

 

 

 

r
ba

   
 
 
 

 

aon

ae
NS SOS

 
 

REESE
&

ro ee pe

 

 

1
y
EEL

 

 

 

 

 

 

. q iF
‘
° Ps are

 

 

 

 

 

 

 

 

 

 

 

 

iy

   

 

 

 

 

 

         

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

eo THE —) | NG ULON EFoeATOMoRROU
we | 4 a 3

x “9 : # oh: : "an
ey: SIGNED K BB we _ &

GIUFFREO01465
 

 

SSEEROGOCEO UKE OY OG vo Ou ue «a «

$0174 1001

QUBBESESSESEERBEGEES

iB Eide MSs DORN ERO FH pemee ee ewe ——— -

 

 

IMPORTANT MESSAGE

 

IMPORTANT MESSAGE

 

 

 

 

FOR

Pies Peo ae FOR f€ -
fn 4 ne’ f oo AM"

. r

Ape t . “sive iPM. DATE _ “2 BM.

 

DATE

M . . “
. dee ro hhy MEE i
OF 2 FY 2 pos uN Lie
PHONES” © .
MOBILE

     
   
   

 

PLEASE CALL
WILL CALL AGAIN

 

TELEPHONED
CAME TO SEE YOU

 
 
   
 

  

TELEPHONED = * sf" PLEASE CALL

CAME TO SEE YOU {1 WILL CALL AGAIN -

 

      
  
 
     

 

  
  

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WANTS TO SEE You |: RUSH WANTS TO SEE YOU RUSH
RETUANED YOUR CALL SPECIAL ATTENTION AETURNED YOUR CALL SPECIAL ATTENTION i
MESSAGE MESSAGE &h. e pote Sy eh 7 f aha r
41 Bees Let bent
. vetogtat '
beheuce s Also mesh i iSight
cathe r Ae oh é oe k~oO GF Viod i
f.
A eee Ryne we +405
. ch ph OR CS bo a far cAfp.
ey !
: a
SIGNED Be SIGNED 1184

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE Me MESSAGE
FOR M4 lee eC I2TH. it: FOR M bx EP EPS ie in .
at AM:

AM.

DATE 1. Tie —_— P.M. DAT TIME BM
w SO i ak aaa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~ - .
oF y _ OF
PHONES 7 cite. PR em PHONE/
‘MOBILE. totes pet |: MOBILE
TELEPHONED: . |. WPLEASECAL | +f I TELEPHONED PLEASE GALL
CAME TO SEEYOU "| MIWRLCALLAGAING’ fo TE CAME TO SEE YOU WILL, CALL AGAIN
WANTS TO SEE YOU | _-|-RUSH 4 WANTS TO SEE YOU RUSH ,
RETURNED YOUR CALL} [| SPECIAL ATTENTION |} : noua YOUR CALL SPECIAL ATTENTION
a: 212k at ial ately i

 

 

 

essage = ne.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MESSAGE st :

J a che % et Ce

=r fF = & . i wt
fr . 4 Uv mec S@eise ta Sa TR
- nr. 7 7 J
im fe yf ice

_ SA0014 a
SIGNED. az SIGNED. O01 65 . PH
‘ t

 

GIUFFRE001436

22 am ay ple ee a de a
 

 

Pty

hed

ShdsdbSL bb dSERESTOVYD.O.GVUOLUVUUUVYVVUUUYUU UU

861184 10/01

sf

§).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE IMPORTANT MESSAGE
ree? ae an c “a '
FOR vant Ee pepe ped. ’ FOR MR, o is, res NM
Asim, “FO “ago AM. ~ftrely Tog aatt
pare AL bie _ se mime fet 45" pie! pate —! [e S| on time 77 tM.
L/h M |
: ; OF SNYDER
TELEPHONED \AYPLEASE CALL TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN CAME 70 SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU AUSH WANTS TO SEE YOU RUSH
AETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL. SPECIAL ATTENTION

 

 

 

 

 

 

 

 

numeneg rae = - ay Te ae, - Sep da i
MESSAGE Hey ARE MESSAGE RETUNING FOUR Can!

Life Aber Ae. LOSER (RID
Abs Feder: Bessy ake

Senet sane
| Xe a a
TP ;

 

 

 

 

 

 

r
a

‘" a
SIGNED. a SIGNED i ~. 1184

‘

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE IMPORTANT MESSAGE
FOR — Ae PR. : +: ron ik: EPSTEIN
Moet .: vy AM Yee 5 Ach.
DAT Ass he te SS eM pare LA Sic4 rve_! - 45 em
f ee
M .
5 E in om, Whe i
: op MIS MAXWELL
MOBI —_ , MOBILE
TELEPHONED PLEASE CALL TELEPHONED j- |/ PLEASE CALL we
CAME TO SEE YOU WILECALLAGAIN ‘| CAME TO SEE YOU WILL GALL AGAIN
WANTS TO SEE-YOU RUSH . / | WANTS TO SEE YOU RUSH :
RETURNED YOUR CALL SPECIALATTENTION | —i 7 RETURNED YOUR CALL} — f SPECIAL ATTENTION
Va ed . ff Woy oy 4 vt
MESSAGE WAS GSS MESSAGE f—ELL OR ire Ta
PAL elntewen nO e CPR tee, CALL ME "
thes et tt, Blake de
. . t : : t
at Me L tibet Ls ! vee EL
free VA Bae el : :
ee Leal , oer 5 _
Von dc; st 7* . .
§A001464 _

 

 

 

 

 

 

 

i

:
PF "at. a
O_o SIGNED ws 1184

 

 

 

GIUFFRE001435

Te A eee et nee ene alle wom

 
DOOSET TOGO OOS

ry

VHOHHBHS

sd de

eee

  
  

 

eS L

 

 

 

 

 

.PHONE/
MOBILE

RTANT MESSAGE |

 

  
 

 

 

TELEPHONED

PPLEASE CALL

 

CAME TO SEE YOU

WILL CALL AGAIN

 

WANTS TO SEE YOU

AUSH

 

RETURNED YOUR CALL

 

 

SPECIAL ATTENTION

 

 

 

 

 

MESSAGE

_Acevircs et |

Customs: ad: 24

 

CS)

Nezot 1 ny ehicles
Qe Fos

¥

 

SIGNED.

 

 

1184

 

oom

 

 

 

 

IMPORTANT MESSAGE

 

 

rons

  

 

 

PHONES
MOBILE

 

+E TELEPHONED

PLEASE GALL

 

GAME TO SEE YOU

WILL CALL AGAIN

 

WANTS TO SEE YOU

RUSH

 

 

FRETURNED YOUR CALL

SPECIAL ATTENTION

 

 

 

 

 

HESSAGE_

 

 

 

 

upit of

 

F

 

 

 

 

 

 

 

SIGNED

 

 

 

 

IMPORTANT/MESSAGE

 

 

DATE

PHONES a

MOBILE

a

    

AM.
PM.

 

TELEPHONED

PLEASECALL =“

 

CAME TO SEE YOU

Lent. CALL AGAIN

 

WANTS TO SEE YOU

RUSH:.

 

RETUANED YOUR CALL

 

 

 

 

SPECIAL ATTENTION |

 

 

MESSAGE

 

 

 

 

 

 

 

 

ms
1134

 

 

SIGNED:_-

 

 SIQNED.

 

 

‘IMPORTANT MESSAGE

 

 

 

TELEPHONED

CAME TO SEE YOU
WANTE-TO SEE YOU
RETURNED YOUR GALL

 

PLEASE CALL
WILL CALL AGAIN
RUSH .
SPECIAL ATTENTION.

 

MESSAGE

 

 

 

 

 

Tak Poe ae

SA02845

 

 

 

eto tira aa By bd
wae neds Tho eten tak he, te as

 

GIUFFRE00 1469

 
aj yal
{

poOo SC eTE EEE

bbe

soe:

od)

 

 

 

was

 

Be
{SIGNED 1186]

 

 

 

IMPORTANT MESSAGE

FOR aa! —s
i AE

 

 

“29 hua
t

DATE

? Fie

OF fe.
PHONED Gre we 4

MOBILE. as }
: ——
TELEPHONED _--[-“" | PLEASE CALL ~

GAMETO SEE YOU |” WILL CALL AGAIN

 

 

 

 

 

 

 

 

 

 

 

 

WANTS TO SEE YOU” AUSH

RETURNED YOUR CALL SPECIAL ATTENTION

message... .. CANE,
She AS Al “THE IAFO
YOM NEEB :

 

a

 

 

e

° -
FOR T EI is
"4 RM,
re) 20:Aug Time 242i). PM. |
Mi 7 2
OF
PHONE se
| MosiLe ae
————
TELEPHONED of] PLEASE CALL
CAME TO SEE YOU ° WILLCALLAGAIN. .
WANTS TC SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION

 

| SIGNED.

cine

IMPORTANT MESSAGE |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MESSAGE

Rehiens you C cokl

 

 

 

 

SA02848 «¢

=

 

 

wi

 

 

 

ssi Rcant aay MESSAGE

 

 

 

 

 

 

 

 

 

 

 

a
sf Go ne a
oF___ se wet a ae
PHONE/ roe ara]
TELEPHONED PLEASE CALL -
CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH

I SPECIAL ATTENTION

 

 

 

 

 

 

J AETURNED YOUR CALL
—

Cal) Hee BACK

 

:..LULrrtrtc( te

 

 

SIGNED. 1184

 

lam t

  

 

 

 

 

 

: IMPORTANT MESSE
ron Meet 1E
DATE wa

wel 2

 

 

 

 

 

OF

PHONE/

MOBILE veal
TELEPHONEO PLEASE GALL
CAME TO SEE YOU WILL GALL AGAIN
WANTS TO SEE YOU RUSH .
RETURNED YOUR CALL SPECIAL ATTENTION

 

 

 

 

 

 

 

Me only “FUCHT to PB aves
SIS

ov cal;

 

‘Spl tng ih econ

hiro OU Wat A > chouys’ pPecet,

  

 

| SIGHED,

 

GIUFFRE001472

ai. =
- 7 “ .

 

  
 

31 ov ect iat

 
 

 

 

 

 

   
    
    
          
     

   

 

   

   
 
   
 
   
   

   
  
 
 

       
 
        

    
    

       
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

L=
, IMPORTANT MESSAGE | IMPORTANT MESSAGE
IS f |r — "| Fon a — 2
2 DATE £9 N one. me =
re." =] fo
‘2 OF
2 PLEASE CALL "| FreverHonep PLEASE CALL
tT | [CAME To see WILL CALL AGAIN CAME TO SEE YOU WILL CALL AGAIN
i? | [wants To Seé vou WANTSTOSEEYOU |. |RUSH |
2 . | TReturnep your Cau} | SPECIAL ATTENTION RETURNED YOUR CALL | SPECIAL ATTENTION
7 . |
3
12 2
; | ‘ an
i 2 i rN
| =; [stone i
Je! Cs
42 i : =
rl =m , | DMPORTANT MESSAGE | | | | FIMPORTANT MESSAGE |
"1. ) | af TIME AT EL ox __ TIME pm
re “P| ~
| |: _—
Ls : | PHONES
ae : j | MOBLE
‘La TELEPRIGNED | 4, -ppeease ge. | fH T° | | TELEPHONED PLEASE CALL
ie awe TO sesvoU "4" * Fut calraéane Ltt ! | [came To SEE You WILL CALL AGAIN
Le WANTS TO SEE YOU RUSH i WANTS TO SEE YOU RUSH
Ls RETURNED YOUR GALL SPECIAL ATTENTION } ° ; | {ReruRNeD Your CALL | "|| SPECIAL ATTENTION
r ry | 7: ~ ‘ ; 7 . - .
A ‘She will See Youd | |: hai massooes \ Saic
_ J =|! |She'l che ser .
cat ‘Td. 40 “2 nel See he _ i Yar be
7 , : a Cz Lin rie
— alo? to SA02850 “at
SIGNED___ eat: v SIGNED. :

GIUFFRE001474
 

 

 

 

 

 

 

_.| [IMPORTANT MESSAGE! | | | IMPORTANT MESSAGE |
: | por a For LIE; | gu A

pare Lin - OV rive 2241.0 Spy. f 4 pate Babet-o4 C | mae OD eae
M _ raat

oF | E [oe:
MOBILE

MOBILE
TELEPHONED - | e(PLEASE CALI, - i | [TELEPHONED PLEASE GALL
ICAMETOSEEYOU | || WILL CALLAGAN Bo CAME TO SEE YOU WILL CALL AGAIN
WANTS TOSEEYOU | -“#RUSH =|: “at. |] WANTS TO.SEE YOU RUSH

RETURNED YOUR CALL SPEGIAL ATTENTION | [RETURNED YOUR GALL SPECIAL ATTENTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MESSAGE.

 

 

 

  

. joule
bike “> toon kK
a peasilole ra

    

 

BEDE DELETE TUE

4 : DOr

 

 

 

 

pobet

¥

i “48 tad
_ An. my: {30 toclac, * |

SIGNED em Fr 4 svanes+t he: pr

gp TOI See ion |

‘pisces

 

 

 

 

 

 

 

   
     

 

 

 

 

 

 

 

 

 

[IMPORTANT MESSAGE] |
j ron. Av.
rie I. Ocd ary: “$h/O

| IMPORTANT MESSAGE

 

    
  

 

FOR.

   

DATE

 

TELEPHONED -- PLEASE CALL

TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN . a CAME.TO SEE YOU WILL GALL AGAIN

WANTS TO SEE YOU RUSH WANTS TO SEE RUSH

RETUANEO YOUR CALL | - SPECIAL ATTENTION

YOUR CALL SPECIAL ATTENTION

  

 

 

MESSAGE ; | °7 | Messace.

a Vleare call hee - : “Warley yO

fi

1 eat $A02939

 

 

 

 

 

 

5 * .
. ee , < See ‘ . se
SIGNED: KS i | sieneo. (NX ee

 

 

 

 

 

 

GIUFFREO01493

 

 
 

 

 

 

 

 

 

 

 

 

 

 

     
  
  

la! — \
IMPORTANT MESSAGE IMPORTANT MESSAGE
FOR Uv: 9% ‘ ron. Ay -
"| pare tee 4 Bb | ose _tafodfod _ awe 420. ap

 

Me u__= Gh. LA axwrath

OF, i OF. :
: PHON . PHONE/
‘| MOBIL ‘| MOBILE

TELEPHONED . PLEASE CALL : TELEPHONED PLEASE CALL

; CAME TO SEE YOU WILL CALLAGAIN. i | | CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH , PPWANTS TO SEE YOU | RUSH
j ‘RETURNED YOUR CALL SPECIAL ATTENTION fo \  [RETURNED YOUR CALL SPECIAL ATTENTION
t
1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MESSAGE ; [MESSAGE :
Vieate cell | | Please Cold her
Aww | :

 

SSUSE SS SDU SSO TO.

 

 

 

 

 

ip.

 

 

 

BT

sO : 7 .
Pr —uH rH SIGNED <_ -

 

7

 

 

 

 

SIGNED. s 1184

 

 

 

 

 

 

 

 

 

. |- [IMPORTANT MESSAGE} | | | LIMPORTANT MESSAGE
(Pon ws SE. fF Lor: Uy AE,

; | gare lodlog roe A229 eth ‘pie:

M__-& Wawel

 

 

 

 

OF.

 

   

 

 

PHONES
MOBILE -
TELEPHONED PLEASE CALL . : TELEPHONED ‘ PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN . | [CAME TO SEE You WILL CALL AGAIN

WANTS TO SEE YOU RUSH a WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIALATTENTION | © : | PRETUANED YOUR CALL | || SPECIAL ATTENTION

 

 

 

 

 

BLS: tea

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i | MESSAGE | (.: | Message ——___.

 

 

 

 

 

 

 

 

 

 

“Plexie cl be | |—"Vlezie Cal he

8A02938

 

at

   

 

ooo SoU TST UOC a ooh

SIGNED. >» — if. [siGnen : Ls E sige .

a « caneendtn wudbcinsecit cess

 

 

 

 

 

 

 

 

GIUFFREO01492

 

aerate
O68

nbbbbEE

bb So bE

pn raed
6 O&O

oot

ooo oo ds

bas

SSSSSTS:

   

 

1 TELEPHONED

‘| WANTS TO SEE YOU RUSH

ie:

 

 

 

| IMPORTANT MESSAGE

 

 

 

 

PLEASE CALL
WILL CALLAGAIN

 

CAME TO SEE YOU

 

 

SPECIAL ATTENTION

 

 

 

 

 

RETURNED YOUR CALL

 

MESSAGE

 

S chadeline Apr royry
<a 7 —

 

PRolm Deache

 

_ House’

SIGNED. bas sien,

 

 

 

 

IMPORTANT MESSAGE

FOR >, “AWE
DATE Zz Og Tl 1e¢):

 

 

AM

PLEASE CALL
“7 WILL CALL AGAIN

TELEPHONED

CAME TO SEE YOU
WANTS TO SEE YOU RUSH

RETURNED YOUR CALL SPECIAL ATTENTION

 

 

MESSAGE

_Vlease CA him

“3
iE el gr

 

 

ar

 

SIGNED

 

 

—F
ee o
z 1164

 

 

rc.
ted 4
ae

 

 

 

 

 

IMPORTANT MESSAGE
Ave VE.

  

 

 

 

OF. ee
ii
MOBILE

 

 

 

 

 

 

 

 

 

TELEPHONED PLEASE CALL

CAME TO-SEE YOU WILL CALL AGAIN

WANTS TO SEE YOU RUSH"

RETURNED YOUR CALL SPECIAL ATTENTION.
MESSAGE

 

 

: "Tell lisa dod a

 

Cees "

 

 

 

 

 

 

 

IMPORTANT MESSAGE

FOR_ Mr A re - j
DATE Iz}o%o C) re 22 aut

 

 

 

 

 

 

 

Mis

OF. =

PHONES

MOBILE? :
TELEPHONED .. PLEASE CALL
CAME TO SEE YOU WILL GALL'AGAIN

 

WANTS TO SEE YOU ‘RUSH
RETUBNED YOUR CALL|-: {SPECIAL ATTENTION

 

 

 

 

 

 

 

MESSAGE

 

 

 

bale

 

 

 

 

 

. FF
= sA02943
’ he mic ft f oo .
. SIGNED x read : SIGNED — et : 1484
i :

 

GIUFFRE001497
 

 

4

 

IMPORTANT MESSAGE

fGffcsagl
i me OBS

 

 

IMPORTANT MESSAGE
hE:

 

 

 

     

4 FOR FOR

   

a

bod bdobdoas

>

TS

bae

=

3 |
3
ib
eS
1S
ey

     
 

fh
nnleos
Beso

 

DATE

M 1

or :
PHON:
(ae

 

 

TELEPHONED

PLEASE CALL

 

GAME TO SEE YOU

WILL CALL AGAIN

 

WANTS TO SEE YOU

AUSH

 

 

 

 

~~ TRETURNED YOUR CALL

 

 

 

‘SPECIALATTENTIGN }

 

 

MESSAGE

 

 

. YP \ees &

Cell me

 

\oee \é

 

 

SIGNED.

Tib4

 

 

 

 

 

 

IMPORTANT MESSAGE |

 

 

 

_| FoR CE

 

 

 

 

 

 

 

 

TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH »

RETURNED YOUR GALL SPECIAL ATTENTION

 

 

 

MESSAGE

 

. Vlezese.Colh asm.

 

 

 

 

 

 

 

a ..
SIGNED. PS _ pa

 

  

M

OF,

 

PHONES
MOBILE

 

TELEPHONED

PLEASE CALL

 

CAME TO SEE YOU

WILL GALL AGAIN-

 

WANTS TO SEE YOU

AUSH

 

7 SS YOUR CAEL

 

 

 

 

~ (SPECIAL AFTENTION.

 

 

 

MESSAGE

JLLASL Coll

Biot

Fr

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OF.
NOBLE
TELEPHONED PLEASE-CALL
CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION

 

 

 

 

vesaasck: tac, ft f Cu

 

 

 

 

 

 

 

 

Yad? -bted
Lian : Li for
age SQL
BPS ee AC Ling Ug i“
i
$A02949
SHKGNED__. o c+

 

 

 

GIUFFRE001503
   
    
   

  

ey

RG Bea

 

6006008505035 00UN

 

 

IMPORTANT MESSAGE

 

 

FOR TF

TELEPHONED

CAME TO SEE You
WANTS TO SEE YOU
RETURNED YOUR CALL

PLEASE CALL

WILL CALL AGAIN
RUSH ,

SPECIAL ATTENTION

MESSAGE -

 

 

lopmuorpow j's ber -
foeitedh day,

Please ! ZF her

 

 

 

 

TT.

SIGNED

 

 

 

 

 

 

ron_.: Li froyy

 

TELEPHONED

CAME TO SEE You

| WANTS TO SEE You
RETURNED YOUR CALL

|| PLEASE CALL

“F WILIYCALL AGAIN
AUSH

# SPECIAL ATTENTION

 

 

 

 

 

 

 

 

 

eS
Prisca Lee

 

 

OF. .
PHONE/
MOBILE

SIGNED__|_s

 

1 WANTS TO SEE YOU

— MESSAGE

 

 

IMPORTANT MESSAGE
Fon ;
DATE 12
.

OF,
PHONE

 

 

 

  

TELEPHONED
CAME TG SEE YOU

PLEASE CALL.
“TWILL CALL AGAIN
RUSH
YOUR GALL f

 

Sreese! Carll Tae

 

 

 

 

 

 

 

L

| For “nA.

iil 2 .
M :

OF,

PHONE? ~
MOBILE

 

IMPORTANT. MESSAGE.

 

 

 

© peter iy

 

 

| [ TELEPHONED

PLEASE CALL.

 

CAME TO SEE YOU.

WILL CALL AGAIN

 

| [WANTS To SEE You

RUSH .”

 

 

 

 

 

 

 

 

SPECIAL ATTENTION

 

REFURNED YOUR CALL

 

 

 

 

 

 

 

 

 

 

 

 

 

| }-siGnep. Kee

Rl.
i154

GIUFFRE001521

 

a tem oe em florea ip nets
 

 

 

 

 

6660583)

 

 

 

IMPORTANT MESSAGE

 

 

IMPORTANT MESSAGE |

 

 

 

 

FOR Mover.

: | ron__febfrey”

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- i a
. AM]; - bg) Fa
DATE YO S fOr TIME LID be i DATE Zf2 5, bs me: 72 Be
. ‘ : ee ad . - .
uM (APs fire i M_. =. = #
/
OF : OF.
MOBILE ; | MOBILE
TELEPHONED {<3 | PLEASE CALL TELEPHONED PLEASE CALL CI
CAME TO SEE YOU WILL CALL AGAIN GAME TO SEE YOU WILL CALL AGAIN .
WANTS TO SEE YOU RUSH 3 WANTS TO SEE-YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE ; | MESSAGE : .
TA on cotted He. yotld Lite. fe
CHE Af? pet!
| a
SIGNED a SIGNED 2

 

 

 

PT EPI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i
7:
IMPORTANT MESSAGE|-} | | | IMPORTANT MESSAGE
FOR rn : FOR fr C { tL ef .
AMG 2 a . AM,
DATE TIME PM: DATE ZL 2 S/ a TIME f2/ PM,
Ms : fp mM ;
OF. : OF
PHONE/ : PHONES
MOBILE. ; MOBILE,
TELEPHONED PLEASE CALL TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL GALL AGAIN i CAME TO SEE YOU WILL CALL AGAIN
J WANTS To SEE YoU AUSH : WANTS TO SEE YOU RUSH

RETURNED YOUA CALL SPECIAL ATTENTION : RETURNED YOUA CALL SPECIALATTENTION |
MESSAGE i | MESSAGE

i

i

i

é i ” =
5A02998

SIGNED. =| I SIGNED

 

 

 

hi fe
t
rE

 

GIUFFRE001553

 
  

 

   

FOR

 

 

IMPORTANT MESSAGE
“pot hs Cy

 

   
     
     

 
     
  

  
    
 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE

ror LE Gt res
2?

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OF
MOBILE. yew int ¢ }
PLEASE CALL TELEPHONED PLEASE CALL -
CAME TO SEE YOU WILL CALL AGAIN CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE You |. RUSH WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION « RETURNED YOUR CALL SPECIALATTENTION-|
MESSAGE . MESSAGE
awe Cet’ 4igy Core. Face tof ote
MANE £ La FA te? an 6-4.
tHe £3 oa phe Eng? bell ot er ocvin dt
fe fhe Augen Tew ks men. \ cabal ame
SIGNED p- SIGNED___: 4

 

 

 

 

 

IMPORTANT MESSAGE ,

 

 

FOR Jae ee

 

 

 

 

 

 

 

 

 

 

TELEPHONED PLEASE CALL
, | [eae to see vou WILL CALL AGAIN
; | (WANTS TO SEE vou | [pusH
RETURNED YOUR CALL SPECIAL ATTENTION

 

 

 

 

Pit

_ | Message
| Leese (ae

 

 

 

 

 

 

 

8A02968

 

 

 

 

 

 

 

 

 

TELEPHONED PLEASE CALL
CAME TO SEE YOu WILL CALL AGAIN
WANTS TO SEE YOU RUSH :
RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE. —e.
Course £ lt

lat Goer : .

 

 

 

 

 

 

GIUFFRE001522

 
  

 

 

 

 

| 275,

 

 

 

IMPORTANT MESSAGE

 

 

FOR

BATE

TE

ejerjes

TIME /@: 1S ey

 

44a yweft

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHONE!

MOBILE

TELEPHONED PLEASE GALL

CAME TO SEE YOU WILL CALL AGAIN

WANTS TO SEE YOU RUSH

RETURNER YOUR CALL SPECIAL ATTENTION
MESSAGE —t x 7

€
692 4S PPOWWE

SIGNED _\ - fe

 

 

 

 

 

 

IMPORTANT MESSAGE

 

 

FOR

Lp of

 

 

 

 

 

 

 

 

 

o Se me
MOBRE._s-

TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH

RETURNED YOUR CALL| | SPEGIALATTENTION

 

 

 

 

MESSAGE DAE VS

if 0 30 sy _of

dle ane wor fu HO

gta
Lt

in _ SAO

£04. ds re.

¥

 

 

 

 

 

IMPORTANT MESSAGE

=
a
» Oo

 

 

 

FOR__»
DATE

Gean Lue

 

 

 

 

 

 

 

 

 

 

 

 

 

OF. ;
NOBLE “7 © (barre AH
TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU HUSH
RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE -
PLEO LE

 

 

Pall Lily

 

 

 

re F

29

SIGNED.

Zz E/E nn G0

 

 

 

IMPORTANT MESSAGE

ron_ ZED
vate Zee Lm

 

 

 

TIME CH - Clot

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M or," cr C..
”
OF,
PHONE/
MOBILE.
TELEPHONED “| PLEASE CALL
CAME TD SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPEGIAL ATTENTION
MESSAG! - ;

 

CLD oT LOO. c&

 

 

 

SA001067

GIUFFRE001388

Tee

wk

ADT ARS ICEN

 

SAS,

Ta VE

SAUNA UA

Wa aTee
 

 

 

 

  

 

'] WANTS TO SEE YOU

 

L IVIPOKIANI MESSAGE |

oer CY
Y

 

OF.

PHONE;
MOBILE

  

 

TELEPHONED d

PLEASE CALL.

 

CAME TO SEE YOU...

WILL CALL AGAIN

 

RUSH

 

 

 

RETURNED YOUR CALL

 

SPECIAL ATTENTION

 

 

 

MESSAGE

 

Lhe At ectes fe

<a otf... ath gy

% a Lge:
of

 

 

SIGNED,

 

 

 

J IMPORTANT MESSAGE I.

DAT,

  
 

 

OF.

PLEASE CALL.
WILL CALL AGAIN

RUSH . . Dee ee
SPECIAL ATTENTION

TELEPHONED

GAME-TO SEE YOU
WANTS TO SEE YOU
RETURNED YOUR CALL

a7)

 

Ke fra Earl you
seme faxes Stilt
Lie Aoretol Like
adh an ie

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE |

 

 

heft ibs

FOR.

DATE

OF.
PHONES

me 230 AM

M Gas hd oe

 

MOBILE

 

TELEPHONED

PLEASE CALL

 

CAME TO SEE YOU

WILE CALLAGAIN

 

a. a. ee. . ee ne 3 oe Pag = <p ™ m 0 “sae
Y * 4 a i a He Sr. . AR. Sirs ok.. «iy
- " a . * is f . oe a . a mm pt | a BS ao
os "i en aS + 4“ a Log ine, i a
: ir so ee - Bes 2 _ a a a Pe =): <a -
: \ : SLL oe | ESET: ier, a ae
TO Aree 7 = rs
a 0 ear, OTe ST ers
Somienee eke whos So POET PPE EEE SE Ee Tarts posse deen
os ei rs a Tate Poe PM

WANTS TO SEE YOU

RUSH

 

 

 

RETURNED YOUR CALL .

 

SPECIAL ATTENTION

 

 

 

MESSAGE fA C ‘ott

 

GL

f

 

 

eb bb

 

 

 

 

-f SIGNED

Sg I re pees

we

ewer me ees eee ne iw

 

 

 

IMPORTANT MESSAGE

pethcecy.
L/2F/OX-

 

 

FOR

me Lt 20S

 

OF.

MOR E

 

TELEPHONED PLEASE GALL

 

CAME TO SEE YOU WILL CALL AGAIN

 

WANTS TO SEE YOU RUSH

 

 

 

 

 

 

RETURNED YOUR GALL SPECIAL ATTENTION

 

ME.
Lak. CAA Asarte of
Pott site Sor ¢é2 os

 

oe tloare Cull hep

that Al’ ~e goad
ko me ef- 6M slByac
ddr > eat fA Aur fo
thy OKuac

NED.

 

te neenal

 

a
184

  

GIUFFRE001555

Rie ake a oe
eho

 

Pare

saek baeegt apt

Been DM et

 

ete rie: sane tame

pp ee ne these

 
 

 

 

 

 

 

 

IMPO RTANT MESSAGE
SAE aa

 

 

 

 

 

| __ :
IMPORTANT MESSAGE
| en Sietrey !

i =
DATE TIME 6 05 PM.

iM
© ht
PHO

FOR

 

dsb heey res erate Be a etrae oe

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

MOBILE. a
{TELEPHONED PLEASE CALL TELEPHONED .| PLEASE GALL: 3
CAME TO SEE YOU WILL GALL AGAIN CAME TO SEE YOU WILL CALL, g
WANTS TO SEE YOU RUSH | | {WANTS TO BEE YOU RUSH 5
RETURNED YOUR CALL |" | SPECIAL ATTENTION | | [Rerupnep vouncan| ” [specuzarrenrion [41 2
3

" .

MESSAGE: ; 3
ec back | wanral
_ i | BACK 94 Mor sevay :

and she roti r/
fare SthaPrsofacy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNED. rd
5 wns ene ee ee f-2e ol,
Mean MESSAGE] | | | [IMPORTANT MESSAGE] | 4
Lp ey : 7 : FOR Ohist anc . a
Ley os me FS i | pare 02 [2 / OS TIME 75 Oza
ii i:
PH : PHONE °
MOBILE : | MOBILE .
TELEPHONED PLEASECALL = Lf] 6! frevertionen PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN ! J CAMEO SEE YoU WILL GALL AGAIN
WANTS TO SEE YOU RUSH : WANTS TO SEE YOU RUSH
RETURNED YOURCALL| | SPECIAL ATTENTION ; | [RETURNED Your cal] special arreNTION
——— MESSAGE -
Tort Ke oiled Crst. coll
“Wiese cok Fer : Patk
Y Buck
$A03001

 

GIUFFREO00 1556
